Citation Nr: 0302212	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  02-04 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
taxis neuralgia of the right sciatic nerve.



REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The veteran submitted a statement in November 1999 wherein he 
inquired as to whether he would be entitled to an old age 
pension.  The Board construes this as a claim for nonservice-
connected disability pension benefits, especially in light of 
the enactment of the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. 107-103, § 207(a), to be 
codified as 38 U.S.C. § 1513.  As this issue has not been 
developed or certified on appeal, it is referred to the RO 
for such further development as may be necessary.  


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
taxis neuralgia of the right sciatic nerve was denied by a RO 
decision dated in May 1949.

2.  The veteran sought to reopen his claim for service 
connection on several occasions with the last final denial 
occurring in May 1999.

3.  Evidence received since the May 1999 RO decision, when 
considered alone or in conjunction with all of the evidence 
of record, is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for taxis neuralgia of the right sciatic nerve.

4.  The veteran's claimed taxis neuralgia of the right 
sciatic nerve was not noted on a November 1942 entrance 
physical examination.  

5.  The veteran was treated for complaints of right sciatic 
pain beginning in September 1943.  He reported a prior 
history of sciatic pain before service.

6.  The veteran was discharged from service with a diagnosis 
of taxis neuralgia of the right sciatic nerve that was noted 
to probably be permanent and disqualifying for further 
service.

7.  The veteran's taxis neuralgia of the right sciatic nerve 
pre-existed military service and did not undergo a permanent 
worsening during his period of military service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for taxis 
neuralgia of the right sciatic nerve has been submitted.  38 
U.S.C.A. §§ 1110, 5108, 7105 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.156(a) (2001).

2.  The veteran does not have taxis neuralgia of the right 
sciatic nerve that is the result of disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1111, 1153 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran enlisted in the Coast Guard reserve in November 
1942.  He served on active duty from January 1943 to December 
1943.  A review of service medical records (SMRs) includes 
the veteran's enlistment physical examination dated in 
November 1942.  The examination noted that the veteran was 30 
years of age and denied any history of injury.  The results 
of the physical examination did not reflect any evidence of a 
back or nerve problem at that time.  In fact, the veteran was 
noted to be over the allowable weight standards due to 
"muscles and a large frame."  The first evidence of a 
complaint of right leg pain was noted in September 1943.  The 
veteran was noted to be serving aboard the USS LEONARD WOOD.  
A treatment entry, dated September 15, 1943, reported that 
the veteran had a history of sciatica of the right leg for 
the previous three weeks.  He was noted to have had a 
previous attack four years earlier.  The entry noted that the 
veteran was referred to the U. S. Marine Hospital on 
September 11, 1943, for evaluation and was admitted.

A hospital summary from the U. S. Marine Hospital, San 
Francisco, California, dated in October 1943, noted that the 
veteran was admitted for complaints of deep aching pain along 
his right sciatic nerve, worse at night or when sitting down 
and relieved by walking.  The summary noted a past history of 
sciatica for four to five years.  The present history noted 
an insidious onset four to five weeks earlier with transient 
remissions and exacerbations.  The summary reported that 
Lasegue's sign was positive on the right with tenderness over 
the distribution of the sciatic nerve.  (Lasegue's sign - in 
sciatica, flexion of the hip is painful when the knee is 
extended, but painless when the knee is flexed.  This 
distinguishes the disorder from disease of the hip joint.  
Dorland's Illustrated Medical Dictionary, 1523, (27th ed. 
1988).)  A x-ray of the lumbosacral spine was interpreted to 
show a well-marked loss of intervertebral substance between 
L5 and S1.  There was a definite tropism of the articular 
facets with some erosion of the cartilage between the facets 
of the L5-S1 segments.  The veteran was discharged with 10 
days of convalescent leave after a period of hospitalization 
of 24 days.

A clinical entry dated October 28, 1943, noted that the 
veteran still complained of pain that traveled down the back 
of his right leg.  He was given infrared treatment on four 
occasions with his condition noted as improved as of November 
12, 1943.  The entry noted that the veteran did not have any 
days off duty.  

A Report of Medical Survey, dated in November 1943, noted 
that the veteran was treated for taxis neuralgia of the right 
sciatic nerve.  It was determined that the condition was not 
the result of misconduct, was not incurred in the line of 
duty and did exist prior to service.  It was also determined 
that the condition was not aggravated by service.  The 
veteran's present condition was noted as fair and that the 
probable duration of his condition was permanent.  The Survey 
recommended that the veteran be discharged from service.  The 
Survey's recommendation for discharge was approved by the 
Commandant of the Coast Guard in December 1943.

A final SMR entry, Termination of Health Record, informed the 
veteran that he was being discharged because of a diagnosis 
of taxis neuralgia of the right sciatic nerve.  The veteran 
acknowledged this advisement by way of his signature on the 
form.  

The veteran submitted his original claim for disability 
compensation benefits in March 1949.  He indicated that he 
was seeking entitlement to service connection for a right leg 
disability.  He cited to treatment onboard his ship, at the 
Marine Hospital, and at his Coast Guard unit during 1943.  He 
did not list any source of post-service treatment.  

The veteran's claim was denied by way of a rating decision 
dated in May 1949.  The rating decision cited to the 
information contained in the SMRs in determining that the 
veteran's condition was longstanding and that there was no 
evidence of superimposed trauma aggravation in service.  
Notice of the denial was provided that same month.  The 
veteran did not submit a notice of disagreement and the 
decision became final.

The veteran attempted to reopen his claim in July 1973, 
December 1973, December 1993 and July 1998.  In each instance 
the veteran was informed that his claim was previously denied 
and had become final.  He was further informed that he would 
need to submit new and material evidence to reopen his claim.  
The last final denial occurred in May 1999 when the RO 
informed the veteran that he failed to provide new and 
material evidence to reopen his claim.  The veteran did not 
appeal.  See 38 C.F.R. §§ 20.302, 20.1103 (2002).  As a 
result, service connection for taxis neuralgia of the right 
sciatic nerve may now be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384; 
see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)).

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence of record at the time of the May 1999 RO 
decision consisted of the veteran's SMRs, copies of the 
veteran's discharge from service, lay statements from family 
friends dated in August 1973, and multiple lay statements 
from the veteran for the period from July 1973 to November 
1998.

As noted above, the SMRs reflected that the veteran was 
discharged for a physical disability that preexisted service 
and was found not to have been aggravated by service.  It was 
also determined that the veteran failed to provide new and 
material evidence to show that the disability was not 
preexisting or that it was aggravated in service and his 
claim was denied in May 1999 on that basis.

The veteran submitted a request to reopen his claim in May 
2001.  Evidence received since the May 1999 decision consists 
of multiple lay statements from the veteran for the period 
from June 1999 to October 2001, VA outpatient treatment 
records for the period from October 1993 to March 2000, and 
VA examination reports dated in March 2002.

The several lay statements from the veteran are new in that 
they were not of record before; however, they are cumulative 
of his prior statements as to how he sustained a back injury 
in service and did not have a preexisting sciatic nerve 
problem.  

The VA treatment records are new in that they were not of 
record previously.  They document treatment for mainly 
unrelated conditions.  The veteran was noted to have a 
diagnosis of osteoarthritis of the lumbar spine in March 1995 
and was treated for a complaint of low back pain in January 
1996.  The records did not contain any reference to any 
incident in service, nor did they contain any diagnosis of 
any type of sciatic nerve condition.  Thus the evidence is 
not material to the veteran's claim. 

The VA examinations are new and material to the veteran's 
claim.  They provide a detailed review of the medical 
evidence of record and a medical opinion as to the likelihood 
of the veteran's condition preexisting service and whether or 
not it was aggravated in service.  A VA neurological 
examination noted that the veteran claimed to have fallen on 
his ship in service and suffered a back injury that has kept 
him in pain since that time.  The examiner also provided a 
review of the SMRs as part of the report.  The examiner's 
impression was that the veteran had chronic low back pain, 
which the examiner felt was, in part, due to old age.  The 
examiner reported that the veteran's entrance examination 
could not be located.  The examiner stated that the 
relationship between the veteran's current back pain and 
service was unknown.  The examiner said that there was no 
definite neurological findings of radiculopathy or foot drop.  
The examiner added an addendum after the results of 
lumbosacral x-rays and an electromyogram (EMG) were known.  
The results showed no sciatic nerve involvement.

The VA orthopedic examiner also recorded that the veteran 
said he injured his back from a fall on his ship in service.  
The veteran denied any symptoms prior to service.  The 
veteran currently complained of low back pain and pain in his 
legs but could not say if the pain radiated from his back to 
his legs.  The examiner gave a detailed review of the 
veteran's SMRs, including the Report of Medical Survey, which 
said that the veteran's taxis neuralgia preexisted service.  
The examiner stated that if the veteran had the findings as 
indicated on the September 1943 x-ray report, then they would 
have predated his entering service in January 1942 [sic].  He 
said that the time between January 1942 [sic] and September 
1943 was too soon for those findings to have developed except 
with a severe injury potentially, and even that was 
questionable.

The examiner noted that there was no evidence of a slip or 
fall by the veteran in service in the SMRs.  He said that if 
there was a record of such a fall, it would show that the 
preexisting condition was potentially aggravated by the slip 
and fall.  The examiner noted that the results of an EMG 
showed peripheral polyneuropathy and was negative for 
radiculopathy.  X-rays of the lumbosacral spine showed 
degenerative disc disease (DDD) and degenerative joint 
disease (DJD).  The examiner concluded that the veteran had 
no objective evidence of lumbar radiculopathy.  He said that 
he was unable to relate the veteran's current back condition 
to military service based on the available records.

The VA examination reports represent the only other medical 
evidence of record.  When the new evidence of the examination 
reports is considered with the other evidence of record, it 
is so significant that it must be considered in deciding the 
veteran's claim for service connection for taxis neuralgia of 
the right sciatic nerve.  As such, the veteran's claim is 
reopened.

Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b) 
(2002).

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, unless clear and unmistakable evidence demonstrates 
that the injury or disease in question existed prior thereto.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2002).  
Only such conditions as are recorded in entrance examination 
reports are to be considered as "noted," and a history of 
pre-service existence of conditions recorded at the time of 
examination does not constitute a "notation" of such 
conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see 
also Vanerson v. West, 12 Vet. App. 254, 259 (1999) (history 
of pre-service existence of conditions recorded at the time 
of examination will be considered together with all other 
material evidence in determinations as to inception (citing 
38 C.F.R. § 3.304(b))). 

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.606(a) (2002).  This presumption of aggravation 
applies only when pre-service disability increases in 
severity during service.  See Davis v. Principi, 276 F.3 
1341, 1345-46 (Fed. Cir. 2002); see also Beverly v. Brown, 9 
Vet. App. 402, 405 (1996); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991) (Temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered 'aggravation in service' unless the 
underlying condition, as contrasted to symptoms, is 
worsened).

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder pre-existed service, and underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  That presumption can be rebutted by clear 
and unmistakable evidence demonstrating that the increase in 
severity was due to the natural progress of the disorder.  38 
C.F.R. § 3.306(b); Akins v. Derwinski, 1 Vet. App. 228, 232 
(1991).

In this case, the veteran's November 1942 entrance physical 
examination was negative for any notation of a right sciatic 
nerve problem.  The first evidence in the SMRs of the 
condition was when the veteran was evaluated for complaints 
of right leg pain in September 1943.  Therefore, the veteran 
is presumed to have been in sound condition when he entered 
onto active duty in January 1943.  See Crowe, Vanerson, 
supra.  

In order to show that the veteran's taxis neuralgia 
preexisted service there must be clear and unmistakable 
evidence to that effect.  The veteran has submitted multiple 
statements wherein he contends that he did not have a 
preexisting condition.  He stated that he was treated once 
for complaints of back pain, before service, with no further 
residuals.  He did not recall telling any doctors in service 
or at the Marine Hospital that he had a history of sciatica 
prior to service.  He contends that if this was a preexisting 
condition it would have been noted on his entrance physical 
examination.  The veteran further contends that his right leg 
pain in service was directly due to an incident where he fell 
on his ship and injured his back.

Here, the veteran's SMRs show that his complaints were 
evaluated and diagnosed as taxis neuralgia.  Both by the 
veteran's own history and the results of the medical 
evaluation in service, it was determined that the condition 
preexisted service.  There was no mention of any fall or back 
injury in the veteran's SMRs.  A Report of Medical Survey 
made a formal evaluation of the veteran's situation and 
determined that the condition preexisted service, especially 
in light of the x-ray findings for the veteran's lumbosacral 
spine.  The veteran was advised of that determination at the 
time of his discharge and there is no evidence of record that 
he disputed that finding.  

The VA orthopedic examiner stated that the x-rays from 
service demonstrated that the veteran's condition had to have 
preexisted service because his time in service was too short 
for the condition to have developed to the point shown on x-
ray in September 1943.  The examiner remarked that a severe 
injury could have potentially caused the results but even 
that was questionable.  The SMRs do not show any injury in 
service and the veteran has never contended that he suffered 
a severe injury in service.

In light of such information, the Board finds that the 
evidence of record clearly and unmistakably shows that his 
disability pre-existed his active military service, and 
thereby rebuts the presumption of soundness.  See Vanerson, 
12 Vet. App. at 259; see also Harris v. West, 203 F.3d. 1347, 
1350 (Fed. Cir. 2000) (The regulation at 38 C.F.R. 
§ 3.304(b)(2) permits the finder of fact to consider records 
made 'prior to, during or subsequent to service' concerning 
the inception of the disease); Doran v. Brown, 6 Vet. App. 
283, 286 (1994) (a claimant's own admissions during clinical 
evaluations was sufficient to constitute clear and 
unmistakable evidence to rebut the presumption of soundness).  

There is no objective evidence to show that the veteran's 
taxis neuralgia underwent a worsening during his period of 
active duty.  Specifically, the October 1943 hospital summary 
noted that the veteran had experienced transient remissions 
and exacerbations since August 1943.  The veteran was 
discharged from service because his condition was determined 
to be permanent in nature and one that would interfere with 
his ability to serve.  The veteran was discharged in December 
1943 because of the disqualifying condition, not because of 
the severity of the symptoms.  In other words, the symptoms 
noted during service did not represent a permanent worsening 
of his disability.  See Davis, Beverly, Hunt, supra.  The 
post-service medical records, to include the VA treatment 
records and examination reports do not even show a current 
sciatic nerve problem.  Consequently, it may be concluded 
that there is no evidence of any permanent worsening of the 
veteran's underlying condition in service, especially given 
the recent conclusions that he does not now experience 
sciatic nerve disability.  This conclusion is also supported 
by a clear finding made at the time of his separation that 
the disability was not aggravated by service.

The veteran has not alleged that his condition was aggravated 
by service.  Rather, he contends that it did not exist prior 
to service and that it was caused by a slip and a fall on his 
ship.  The Board notes that the veteran's taxis neuralgia was 
evaluated in service and found to be preexisting based on a 
history related by him and the results of the September 1943 
lumbosacral spine x-ray.  There is no evidence of any type of 
slip or fall in service resulting in a back injury.  Further, 
there is no evidence of record to provide a nexus between the 
veteran's current symptomatology and his alleged slip and 
fall in service.

The veteran has presented no evidence to support his theory.  
The Board notes that the veteran is capable of presenting lay 
evidence regarding his symptoms, or even his contentions as 
to the etiology of his condition.  However, where, as here, a 
medical opinion is required to diagnose the condition and to 
provide a nexus to service, only a qualified individual can 
provide that evidence.  As a layperson, the veteran is not 
qualified to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, there is no 
basis to establish service connection for the veteran's taxis 
neuralgia of the right sciatic nerve.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for taxis neuralgia of the 
right sciatic nerve.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); 38 U.S.C.A. § 5107(b) (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).

In adjudicating the veteran's claim, the Board has considered 
the applicability of the VCAA, Pub. L. No. 106- 475, 114 
Stat. 2096, (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  VA 
has also issued final regulations to implement these 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45,620-
32. (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are not applicable in this case, the changes "merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA."  See 66 Fed. Reg. at 45,629.  A 
discussion of the pertinent VCAA and regulatory provisions 
follows.

Under 38 U.S.C.A. § 5102 (West Supp. 2002) and 38 C.F.R. 
§ 3.159(b)(2), the Secretary has a duty to notify a claimant 
if an application for benefits is incomplete.  The notice 
must inform the applicant of any information necessary to 
complete the application.  In this case, the application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  The veteran was 
informed of the need to provide new and material evidence to 
reopen his claim.  Additional evidence was submitted by the 
veteran and developed by the RO and the claim reopened.

Newly codified 38 U.S.C.A. § 5103 (West Supp. 2002) requires 
certain notices be provided by the Secretary when in receipt 
of a complete or substantially complete application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  The Secretary is to advise the claimant of that 
information and evidence that is to be provided by the 
claimant and what is to be provided by the Secretary.  38 
U.S.C.A. § 5103(a) (West Supp. 2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
Supp. 2002).  In addition, 38 C.F.R. § 3.159(b), details the 
procedures by which VA will carry out its duty to assist by 
way of providing notice.

In this case, the RO wrote to the veteran in July 2001 and 
informed him of the type of evidence he would need to reopen 
his claim and establish service connection.  The veteran was 
encouraged to submit evidence on his behalf or to have the RO 
assist if he so desired. 

The veteran submitted a statement in July 2001 wherein he 
said that he had submitted all the information he had 
available in support of his claim.

The veteran's claim was denied in August 2001 and he was 
provided notice of the decision that same month.  The RO 
reopened the claim but found that there was no sufficient 
evidence to establish service connection.

The veteran submitted his notice of disagreement in August 
2001.  The RO wrote to the veteran in October 2001 and 
informed him of the opportunity to have his case reviewed by 
a Decision Review Officer (DRO).  The veteran responded that 
same month that he wanted a DRO review of his claim.

The veteran was provided a statement of the case (SOC), by 
the DRO, in May 2002, which addressed the entire development 
of his claim up to that point.  The SOC addressed the 
procedural aspects of the case, provided a recitation of the 
pertinent statutes and regulations, to include the VCAA and 
the applicable regulations, and discussed the application of 
the evidence to the case.  The SOC again notified the veteran 
that he had not submitted sufficient evidence to show that 
taxis neuralgia was aggravated during service or that any 
current back symptoms were related to service.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to prove his claim.  He has been kept 
informed as to the status of the development of his claim and 
the evidence of record.  He has been provided assistance in 
obtaining the evidence.  In summary, the Board finds that no 
additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West Supp. 2002) and established by 
regulation at 38 C.F.R. § 3.159(c)-(e).  This section of the 
VCAA and regulation sets forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by VA or the veteran.  The 
SMRs were obtained.  The veteran submitted VA treatment 
records in support of his claim.  The veteran was afforded VA 
examinations.  He stated in July 2001 that there was no 
additional information to submit.  While the veteran has 
questioned over the years if the records from the Marine 
Hospital were ever obtained, the hospital summary for his 
period of hospitalization is included with his SMRs.  There 
is no indication of any missing SMRs.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that the VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development of the claim and further 
expending of VA's resources are not warranted.  Cf. Wensch v. 
Principi, 15 Vet. App. 362, 367-68 (2001); Dela Cruz v. 
Principi, 15 Vet. App. 145, 149 (2001).


ORDER

Service connection for taxis neuralgia of the right sciatic 
nerve is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

